[PUBLISH]
                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT

                         ________________________________

                                    No. 96-5336
                         ________________________________

                  D.C. Docket No. 95-428-CR-UNGARO-BENAGES


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


      versus


RAUL TRUJILLO,
FRANCISCO NELSON FUENTES,

                                                Defendants-Appellants.

_________________________________________________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
_________________________________________________________________

                                     (July 14, 1998)

Before HATCHETT, Chief Judge, and RONEY and LAY*, Senior Circuit Judges.

HATCHETT, Chief Judge:


________________________________
*
  Honorable Donald P. Lay, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by
designation.
          In this cocaine trafficking case, appellants Raul Trujillo and Nelson Fuentes

challenge the district court’s handling of voir dire, various evidentiary rulings, jury

instructions and a modified Allen charge at trial. Fuentes also challenges the district

court’s imposing a two-level enhancement at sentencing for possession of a firearm. We

affirm.

                                     I. BACKGROUND

          In 1994, co-defendant Luis Ruiz approached fellow employee Carlos Chirino

(Carlos), seeking his help in an illegal drug transaction. Carlos, aware that his brother

Jose Chirino (Jose) worked as a government informant, told Ruiz that his brother was a

boat captain and could assist him. In January 1995, Carlos introduced Ruiz and Jose.

Approximately one month later, Ruiz introduced Carlos and Jose to co-defendant

Narcisco Rodriguez. Jose informed Special Agent Nestor Duarte of the Federal Bureau

of Investigation (FBI) of this meeting, and they decided that Jose would pose as a captain

of a boat with access to a crew who would act as transporters of cocaine.

          In subsequent meetings, which included appellant Raul Trujillo, Rodriguez, and

co-defendants Juan Castellanos and Rafael Herryman-Perez, Jose learned that the

defendants had arranged for a cocaine delivery to take place near the Turks and Caicos

Islands. The defendants instructed Jose to pick up the cocaine, bring it to Miami and

deliver it to them. On May 16, 1995, Jose met with and recorded the co-defendants, and

then met with Agent Duarte. Jose gave Agent Duarte a paper bag containing $10,000 that

Jose said was from Trujillo. Jose, the FBI and the Coast Guard traveled to the Turks and

                                                2
Caicos Islands, and eventually recovered 31 of the 32 air-dropped bales of cocaine on

May 23, 1995. The 31 bales contained 773 kilograms of cocaine. On May 25, the agents

shipped the cocaine to Miami, and on May 30, Jose met with Rodriguez, Ruiz, Trujillo

and Herryman-Perez to discuss the missing bale of cocaine and the price of the cocaine.

On June 2, Jose again met with Rodriguez, Ruiz, Trujillo and Herryman-Perez. Jose

taped both meetings, which revealed Trujillo and others discussing the division of the

cocaine. Jose agreed to deliver portions of the 773 kilograms of cocaine on June 3.

Before this meeting, Castellanos gave appellant Francisco Nelson Fuentes the key to a

van that Jose had provided.

       On June 3, 1995, the FBI and Drug Enforcement Agency (DEA) placed 300

kilograms of cocaine in two coolers and placed them in the rear of a van. They sprayed

the cocaine with Clue Spray.1 Jose, wearing white pants and a green shirt, drove the van

to a supermarket parking lot. The parties had agreed that the person picking up the van

would also be dressed in white pants and a green shirt. Fuentes arrived, wearing white

pants and a green shirt, and drove the van to a warehouse. The law enforcement agents

waited outside of the warehouse for approximately 3½ hours, watching the only exit. The

agents then requested that the occupants of the warehouse exit, and Fuentes and co-

defendant Juan Lasarte exited the building. Soon after being taken into custody, the law



       1
         Clue Spray is a material that cannot be seen with the naked eye, but adheres to
objects that it comes into contact with and becomes visible through the use of ultraviolet
light.

                                             3
enforcement officials took each of them into a dark area and exposed them to ultraviolet

light. Their hands and clothing reacted from exposure to the Clue Spray.

       Upon entering the warehouse, the agents found 75 of the 300 kilograms of cocaine.

Lasarte and Fuentes had transferred the cocaine to three boxes with 25 kilograms per box.

Additional searches of the warehouse revealed: (1) a hidden door to a marijuana-growing

lab; (2) the missing 225 kilograms of cocaine under a work bench; and (3) in a room

adjacent to the discovery of the boxes of cocaine, a leather pouch that contained a loaded

pistol and a concealed weapon permit belonging to Fuentes.2 Law enforcement agents

thereafter arrested Trujillo.

       On June 14, 1995, a grand jury in the Southern District of Florida indicted Trujillo,

Fuentes and five co-defendants for conspiracy to import cocaine into the United States, in

violation of 21 U.S.C. §§ 952(a) and 963; conspiracy to possess cocaine with intent to

distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846; and possession of cocaine with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. Rodriguez

and Castellanos entered into plea agreements. Herryman-Perez remained a fugitive.

Trujillo, Fuentes, Ruiz and Lasarte went to trial.

       The jury acquitted Lasarte on all counts, was unable to reach a verdict on Ruiz,

and convicted Trujillo of all three counts. The court sentenced Trujillo to 235 months of

imprisonment on each count to run concurrently, 5 years of supervised release and a $150


       2
        Fuentes testified at trial that he had no knowledge that cocaine was in the van
when he picked it up at the supermarket.

                                              4
special assessment. The jury acquitted Fuentes of Counts I and II, and convicted him of

Count III. Fuentes$s presentence investigation report (PSI) set his base offense level at

38. Prior to the sentencing hearing, the government filed a written objection to the PSI,

urging the district court to impose a two-level upward adjustment, pursuant to U.S.S.G. §

2D1.1(b)(1) (1997), because Fuentes had possessed a firearm during the commission of

the drug trafficking crime. At the sentencing hearing, the district court imposed the two-

level adjustment, raising Fuentes$s total offense level to 40. This two-level adjustment

made Fuentes ineligible to qualify for the Safety Valve Provision under section 5C1.2 or

the downward departure in section 2D1.1. The district court sentenced Fuentes to 292

months of imprisonment, 5 years of supervised release and a $50 special assessment.

                                    II. CONTENTIONS

       Trujillo and Fuentes contend that the district court abused its discretion in refusing

to dismiss the panel of prospective jurors during voir dire after a prospective juror made

comments concerning their custodial status. They additionally contend that the district

court abused its discretion in failing to grant their motion for mistrial after the

government’s rebuttal closing argument, erred in issuing its jury instruction for

conspiracy and erred in issuing a modified Allen charge.

       Trujillo contends that the district court abused its discretion in admitting evidence.

He also contends that the government presented insufficient evidence to sustain his

convictions and that the district court abused its discretion in denying his motions for

mistrial. Fuentes contends that the district court abused its discretion in admitting the

                                               5
testimony of Agent Shamas and erred in enhancing his sentence pursuant to Sentencing

Guidelines section 2D1.1(b)(1).

                                     III. DISCUSSION

       A. Voir Dire

       At voir dire, prospective juror Heron (juror number 54), a Metro-Dade Corrections

Officer, commented that,

              from time to time we have to house federal prisoners and it places
              someone like myself in a very inviduous position. I don’t think that
              that would affect my impartiality in any way, but I just wanted to
              point this out to the Court . . . . from time to time . . . I have to enter
              cells where defendants are housed, inmates are housed, and I am not
              sure who is housed where I enter, and I don’t know if any of these
              defendants have ever been housed in the county system. Two faces
              do look slightly familiar to me.

Trujillo and Fuentes objected, contending that these comments showed “actual bias” and

suggested that Heron believed that they were in custody. They claimed that these

comments tainted the entire panel although Heron did not serve as a member of the jury

panel, and they argue that the district court erred in not granting a mistrial. We review

the district court’s determination whether to strike an entire jury panel for manifest abuse

of discretion. See United States v. Simmons, 961 F.2d 183, 184 (11th Cir. 1992) (citing

United States v. Muller, 698 F.2d 442, 444 (11th Cir. 1983)), cert. denied, 507 U.S. 989

(1993). The party challenging the refusal to strike a panel “must demonstrate that the

juror in question exhibited actual bias: That is, either an express admission of bias, or

proof of specific facts showing such a close connection to the circumstances of the case


                                               6
that bias must be presumed.” United States v. Khoury, 901 F.2d 948, 955 (11th Cir.

1990) (internal quotations and citations omitted).

       After Heron made these comments, Trujillo’s and Fuentes’s lawyers asked the

court to excuse Heron for cause. The court then questioned Heron, and allowed the

lawyers to question Heron. This questioning did not reveal any bias on Heron’s part; in

fact, Heron repeatedly stated that he could conduct himself in an impartial manner.3 The

district court refused to strike Heron, but he was not selected for the jury panel. Based on

this questioning, along with the separate questioning of other prospective jurors, the

district court refused to strike the entire panel or grant a mistrial. Additionally, the

district court issued the following curative instruction:

              There was a comment made during jury selection by one of the
              potential jurors who was involved in his – his work was in
              corrections, that he might have seen one of the defendants. There is
              absolutely no basis for thinking that these defendants have been in
              custody, are in custody or anything like that. So, please put anything
              like that out of your mind.

       We hold that the district court did not abuse its discretion in failing to strike the

entire jury panel or grant a mistrial. Trujillo and Fuentes have failed to demonstrate that

the voir dire proceedings did not comply with the essential demands of fairness. See

United States v. Schlei, 122 F.3d 944, 994 (11th Cir. 1997), cert. denied, 118 S. Ct. 1523

(1998). They additionally failed to show any type of bias on behalf of Heron or the jury.


       3
         Heron stated that he had “no problem” believing that the defendants were not
incarcerated, “no problem” having seen Trujillo’s lawyer in the Metro Justice Building
and that he believed some inmates that are incarcerated are innocent.

                                               7
See Khoury, 901 F.2d at 955. The district court questioned Heron outside of the presence

of the jury, allowed Trujillo’s lawyer to question Heron, allowed Trujillo’s and Fuentes’s

lawyers to question other members of the jury and issued a curative instruction. We find

that this voir dire examination detected no juror bias as a result of Heron’s comments.

Once the jurors took their oath, and “absent evidence to the contrary, we must presume

that they were fair and impartial, as indeed they were sworn to be.” Khoury, 901 F.2d at

955.

       B. Evidentiary Rulings

       Trujillo next contends that the district court erred in admitting certain evidence,

specifically: (1) a note (Government’s Exhibit 63) that Metro Dade Detectives Romero

and Hopkins removed from Trujillo’s mouth and gave to DEA Agent Thomas Velez; (2)

Rodriguez’s testimony that Trujillo and Herryman-Perez had been incarcerated together

in Cuba and had previously engaged in the drug trade; and (3) Rodriguez’s testimony that

Fuentes admitted in a post-arrest statement that he knew that 300 kilograms of cocaine

were in the van. We review the district court’s admission of evidence for abuse of

discretion. See United States v. Mendez, 117 F.3d 480, 484 (11th Cir. 1997).4

       Trujillo argues that the district court abused its discretion in admitting the note

because the government had failed to authenticate the document pursuant to Federal Rule



       4
          Trujillo additionally contends that the district court abused its discretion in
admitting various types of evidence over their hearsay objections. We find that the
district court did not abuse its discretion. See Mendez, 117 F.3d at 484.

                                               8
of Evidence 901. At trial, Special Agent Velez testified that he along with Detectives

Romero and Hopkins “booked” Trujillo – that is, secured Trujillo’s property, read him

his Miranda rights and asked him other booking and administrative questions. Trujillo

then asked to use the restroom. While in the restroom, Velez heard Romero yell that

Trujillo was eating something, and Velez rushed into the bathroom. He observed Romero

and Hopkins pulling Trujillo out of the toilet area, and saw a piece of paper “flutter” into

the toilet. A piece of paper taken from Trujillo’s mouth matched the piece of paper that

dropped into the toilet. The paper had the number “591” written on it. At trial, the

government introduced taped conversations discussing, the fact that 591 kilograms of the

air-dropped cocaine belonged to “the Colombians.” Rodriguez also testified to this fact.

Velez testified that he retrieved the paper from the toilet, and that Hopkins gave him the

paper retrieved from Trujillo’s mouth approximately two to three minutes later. Velez,

however, did not see Romero or Hopkins obtain this piece of paper.

       According to Federal Rule of Evidence 901(b), “[a]ppearance, contents, substance,

internal patterns, or other distinctive characteristics, taken in conjunction with [the]

circumstances[,]” satisfies the authentication requirement. Fed. R. Evid. 901(b)(4). The

district court found that, given the proximity of time and the circumstances surrounding

the obtaining of this evidence, the government had authenticated this evidence properly.

We agree. In United States v. Smith, this court held that “[t]he government may

authenticate a document solely through the use of circumstantial evidence, including the



                                               9
document’s own distinctive characteristics and the circumstances surrounding its

discovery.” 918 F.2d 1501, 1510 (11th Cir. 1990), cert. denied, 502 U.S. 849 (1991).

       Trujillo also challenges the district court’s admission of Rodriguez’s testimony

concerning Trujillo’s and Herryman-Perez’s having been incarcerated together previously

in Cuba and their prior drug involvement. Immediately after Rodriguez testified as to

Trujillo’s prior incarceration, the district court issued the following curative instruction:

“The reference to Cuba and incarceration is stricken and the jury is instructed to disregard

that portion of the witness’ testimony.” We hold that the district court’s curative

instruction assuaged any potential prejudice that Rodriguez’s testimony caused. See

United States v. Perez, 30 F.3d 1407, 1411 (11th Cir.) (“When a court gives a direct and

explicit curative instruction regarding improper testimony, it supports the court’s decision

not to grant a mistrial by decreasing the possibility of undue prejudice.”), cert. denied,

513 U.S. 1005 (1994). We additionally find that the government provided the district

court and Trujillo with sufficient notice that it would rely on evidence of other crimes,

including Trujillo’s prior drug dealing. Since this evidence meets the requirements of

Federal Rule of Evidence 404(b) and United States v. Miller, 959 F.2d 1535, 1538 (11th

Cir. 1992), we hold that the district court’s evidentiary ruling was not an abuse of

discretion.

       Trujillo finally challenges Rodriguez’s testimony that Fuentes while in custody

admitted knowing of the 300 kilograms of cocaine in the van. Trujillo contends that even

if the statement was admissible against Fuentes as an admission of a party opponent under

                                              10
Federal Rule of Evidence 801(d)(2)(A), it was inadmissible against Trujillo because it

was a hearsay statement not made in the scope of, or in furtherance of, a conspiracy under

Federal Rule of Evidence 801(d)(2)(E), because Fuentes made the statement in jail after

the conspiratorial activities had ceased. Once again, the district court issued a curative

instruction, stating that “any statements made by Mr. Fuentes after his arrest can only be

considered against Mr. Fuentes and cannot be considered as to any other defendant.” We

hold that this instruction cured any prejudice that Rodriguez’s testimony may have caused

to Trujilllo. See Perez, 30 F.3d at 1411.

       C. Agent Shamas’s Testimony

       During the government’s rebuttal, and several hours before he testified, Agent

Michael Shamas returned to the warehouse where he had arrested Fuentes. At the

warehouse, Agent Shamas inspected the warehouse door, and later testified that he was

unable to see anything from the door when it was closed. This testimony contradicted

Fuentes, who had testified that he had looked through cracks in the door on the date of his

arrest to determine that he was in danger. Fuentes contends the district court abused its

discretion in admitting this evidence, because the government did not qualify Shamas as

an expert to render expert testimony concerning this “experiment.” We hold that the

district court did not abuse its discretion, because Shamas’s observation of the door did

not require the skill of an expert, as it was not beyond the understanding and experience

of an average citizen. See Fed. R. Evid. 702; United States v. Webb, 625 F.2d 709, 711

(5th Cir. Unit B 1980).

                                             11
       D. Sufficiency of the Evidence

       Trujillo next contends that the government presented insufficient evidence to

sustain his convictions for conspiracy to import cocaine into the United States, conspiracy

to possess with intent to distribute cocaine and possession with intent to distribute

cocaine. In essence, Trujillo argues that the government failed to link him to any

conspiracy or possession of cocaine, because: (1) after conducting a search of his home,

arresting officers discovered no contraband or items suggesting drug activity; (2) the

government presented no evidence that Trujillo gave Jose the brown paper bag with

$10,000 to finance the airdrop, and instead relied on Jose’s telling Agent Duarte that

Trujillo gave him this money; (3) the testimony of Rodriguez and Castellanos that

implicated Trujillo with conspiracy and possession was unreliable because they were

government witnesses; (4) the piece of paper detectives took from Trujillo’s mouth was

erroneously admitted, and the government could not identify Trujillo as the voice on its

surveillance tape stating that the Columbians would receive 591 kilograms of cocaine;

and (5) Trujillo was not at the warehouse when Fuentes delivered the cocaine.

       We review sufficiency of the evidence de novo, viewing the evidence in the light

most favorable to the government and drawing all reasonable inferences and credibility

choices in favor of the jury’s verdict. See United States v. Lumley, 135 F.3d 758, 759

(11th Cir. 1998) (citing United States v. Chirinos, 112 F.3d 1089, 1095 (11th Cir. 1997)).

The relevant question in reviewing a sufficiency of the evidence claim is “whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

                                             12
fact could have found the essential elements of the crime beyond a reasonable doubt.”

United States v. Suba, 132 F.3d 662, 671 (11th Cir. 1998) (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)). After reviewing the overwhelming evidence presented against

Trujillo and other participants in the conspiracy, we hold that the government presented

sufficient evidence to sustain all of Trujillo’s convictions. The government presented the

testimony of various law enforcement agents and conspiracy participants, as well as

surveillance tapes to establish that Trujillo played a pivotal role in the conspiracy –

namely, providing money and decision-making authority about how the conspirators

would distribute the cocaine.

       E. Motions for Mistrial

       Trujillo argues that the following aspects of Agent Duarte’s testimony warranted a

mistrial: (1) Agent Duarte testified that the FBI had reimbursed Jose’s expenses and

relocated him “for his own protection”; (2) Agent Duarte testified that meetings between

several coconspirators occurred at a cock-fighting farm; and (3) Agent Duarte testified

during redirect that the purpose of testifying before a grand jury is to determine if

probable cause exists to indict someone.5 Trujillo and Fuentes also assign error to the

government’s rebuttal closing, when the prosecutor stated that the defense could have but




       5
          We note that Trujillo also contends that the district court abused its discretion in
failing to grant a mistrial after Rodriguez testified about Trujillo’s prior incarceration with
Herryman-Perez in Cuba. We hold that the district court’s curative instruction assuaged
any potential prejudice.

                                              13
failed to call Jose as a witness. The district court issued curative instructions after each of

these instances.

       We review the district court’s refusal to grant a mistrial for abuse of discretion.

See United States v. Lozano-Hernandez, 89 F.3d 785, 789 (11th Cir. 1996). When a

district court issues a curative instruction, we will reverse only if the evidence “is so

highly prejudicial as to be incurable by the trial court’s admonition.” Lozano-Hernandez,

89 F.3d at 789 (quoting United States v. Funt, 896 F.2d 1288, 1295 (11th Cir. 1990)). We

find that the district court’s issuing of curative instructions remedied any potential

prejudice that this evidence and the prosecutor’s statement caused. See Perez, 30 F.3d at

1411. Thus, we hold that the district court did not abuse its discretion in refusing to

declare a mistrial for Trujillo and Fuentes.

       F. Conspiracy Instruction

       Trujillo and Fuentes contend that the district court erred in using a pattern jury

instruction on conspiracy, because the word “scheme” in the instruction had a negative

connotation, and the phrase “to try” provided the jury with a lesser standard for actions in

furtherance of a conspiracy. The jury instruction, as adopted directly from this circuit’s

pattern jury instructions, read:

              [U]nder the law, a conspiracy is an agreement, or a kind of
              partnership in criminal purposes in which each member becomes the
              agent or partner of every other member. In order to establish a
              conspiracy offense it is not necessary for the Government to prove
              that all of the people named in the indictment were members of the
              scheme, or that those who were members had entered into any
              formal type of agreement. Also, because the essence of the

                                               14
              conspiracy is the making of the scheme itself, it is not necessary for
              the Government to prove that the conspirators actually succeeded in
              accomplishing their unlawful plan. What the evidence in the case
              must show beyond a reasonable doubt is: First, that two or more
              persons in some way or manner came to a mutual understanding to
              try to accomplish a common and unlawful plan; and second, that the
              defendant knowingly and willfully became a member of such
              conspiracy.

(Emphasis added.)

       This court applies a deferential standard of review to a district court’s jury

instructions. If the instructions accurately reflect the law, this court gives the trial judge

wide discretion in determining the style and wording of the instructions. See United

States v. Starke, 62 F.3d 1374, 1380 (11th Cir. 1995) (citing McElroy v. Firestone Tire &

Rubber Co., 894 F.2d 1504, 1509 (11th Cir. 1990)). We review a district court’s refusal

to give a requested jury instruction for abuse of discretion. See United States v. Condon,

132 F.3d 653, 656 (11th Cir.), cert. denied, 118 S. Ct. 1547 (1998). Mindful of this

deferential standard, we hold that the district court did not abuse its discretion in using

this pattern jury instruction, because this instruction accurately reflects the elements of a

conspiracy.

       G. Modified Allen Charge

       After deliberating for three days, the jury returned a partial verdict acquitting

Lasarte on all counts, acquitting Fuentes on counts one and two and convicting Trujillo

on count two. The district court then issued a modified Allen charge, adopted from this

circuit’s pattern instructions. See Committee on Pattern Jury Instructions, District


                                              15
Judge’s Ass’n of the Eleventh Circuit, Pattern Jury Instructions (Criminal Cases), Trial

Instruction n. 6 (West 1997); Allen v. United States, 164 U.S. 492 (1896); United States

v. Chigbo, 38 F.3d 543, 544-45 (11th Cir.), cert. denied, 516 U.S. 826 (1994). Four days

later, the jury convicted Trujillo on the remaining two counts, convicted Fuentes on the

third count and could not reach a verdict as to Ruiz. Trujillo and Fuentes argue that the

district court erred in giving the modified Allen charge, because it coerced the jury into

believing that only a unanimous agreement was acceptable.

       Our review of a district court’s decision to give an Allen charge is limited to

evaluating the coercive impact of the charge. See United States v. Beasley, 72 F.3d 1518,

1525 (11th Cir.) (citing United States v. Elkins, 885 F.2d 775, 783 (11th Cir. 1989), cert.

denied, 494 U.S. 1005 (1990)), cert. denied, 517 U.S. 1027 (1996). Since the district

court did not poll the jurors to determine the extent of their numerical division, we can

reverse their verdict only if we find that the giving of the Allen charge was inherently

coercive. See Chigbo, 38 F.3d at 545. We hold that the modified Allen charge given

here did not unduly coerce any of the jurors into rendering a verdict. This court has

adopted this pattern charge, and it specifically requests that “no juror is expected to give

up an honest belief he or she may have as to the weight or effect of the evidence.”6

       H. Fuentes’s Sentencing Enhancement




       6
         We also note that this charge could not have been too unduly coercive, as the
jury was unable to reach a verdict as to Ruiz after the district court gave it.

                                             16
       At sentencing, the district court found that Fuentes possessed a dangerous weapon

during a drug-trafficking crime, and enhanced his sentence two levels pursuant to

U.S.S.G. § 2D1.1(b)(1), which provides, “[i]f a dangerous weapon (including a firearm)

was possessed, increase by 2 levels.” Fuentes contends that because he left his gun in a

separate office near the front of the warehouse, the district court’s finding was clearly

erroneous. We review the district court’s application of the Sentencing Guidelines de

novo, and its findings of fact for clear error. See United States v. Hall, 46 F.3d 62, 63

(11th Cir. 1995).

       According to Hall, “[o]nce the prosecution has shown by a preponderance of the

evidence that the firearm was present at the site of the charged conduct, the evidentiary

burden shifts to the defendant to show that a connection between the firearm and the

offense is clearly improbable.” Hall, 46 F.3d at 63. At Fuentes’s sentencing hearing, the

probation office reintroduced photographs depicting the warehouse at the time of

Fuentes’s arrest. These photographs revealed that Fuentes’s gun was in the office area of

the warehouse, with the 300 kilograms of cocaine found nearby in and around the

warehouse. We hold that Fuentes’s gun was present in the warehouse while Fuentes

involved himself in the cocaine transaction, and that the district court’s finding was not

clearly erroneous. See, e.g., United States v. Smith, 127 F.3d 1388, 1390 (11th Cir. 1997)

(holding that this court applies this enhancement whenever a firearm is possessed during

conduct relevant to the offense of conviction).



                                             17
       Fuentes next argues that the connection between his gun and the cocaine

transaction was clearly improbable because he left the gun in a separate office, and

because he carried his gun legally as a security guard (he possessed a concealed weapon

permit). The district court rejected this argument, finding that this “just indicates that the

gun was there for personal security in the event something went wrong in connection with

the drug trafficking transaction.” We hold that the district court’s finding was not clearly

erroneous. See, e.g., United States v. Hansley, 54 F.3d 709, 716 (11th Cir.) (finding that a

section 2D1.1 enhancement was applicable when agents found a gun in the house where

the defendant had engaged in conspiratorial conversations), cert. denied, 516 U.S. 999

(1995); Hall, 46 F.3d at 64 (finding that a gun located near several drug-related objects in

a house where conversations concerning drug importation occurred satisfied section

2D1.1 enhancement). Thus, we hold that the district court did not err in enhancing

Fuentes’s sentence.7

                                    IV. CONCLUSION

       Based on the foregoing analysis, we affirm the judgments.

                                        AFFIRMED.




       7
         Fuentes also contends that the district court erred in not granting him a
downward departure pursuant to Sentencing Guidelines section 2D1.1(b)(4). Since we
hold that the district court did not err in enhancing Fuentes’s sentence pursuant to
2D1.1(b)(1), this contention is moot.

                                              18